Title: General Orders, 5 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday Feby 5th 1780.
            Parole Japan—  C. Signs Java. Iceland—
          
          A reserve Pickett of one Captain, one subaltern, four serjeants, four corporals two Drums and Fifes & fifty privates to mount daily in each brigade. These Picketts will assemble at troop beating every morning on the Grand Parade where the officers of the day will inspect them, after which they will retire to huts that are to be appropriated for the purpose in each brigade. The old guard will be dismissed on brigade parade at turning out the relief.
          The General absolutely forbids the practice of making guards do fatigue duties, as irregular and subversive of discipline—Where any fatigue is to be done, parties must be ordered for the purpose.
          The following returns are to be made up to this day & immediately lodged with the Adjutant General to be transmitted to the Board of War.
          
            Infantry.
            1st—A General Return of the number of non commissioned officers and Privates whose times of Inlistment expire by the 1st of July next, regimentally digested.
            2nd—A like return of the men employed out of the regiments, as in the Commander in Chief’s guard—Waiters on officers who

are absent from their regiments—Waggoners—Artificers and in short all those who cannot appear under arms in time of action, also regimentally digested.
            3rd—A return similar to the preceding, of men in the Hospitals & those who have been absent and not heard of for six months past.
            4th—An exact return of the arms and accoutrements in the several regiments and of those in the hands of the regimental Quarter Masters.
            Each regiment must give such a return as the last to the Brigade Inspector, signed by the Colonel or Commanding officer, upon honor, and the Inspector will make a general return agreeable to the form communicated.
          
          
            Cavalry.
            Each Colonel or Commanding officer of a regiment will give—
            1st—An exact return of the officers, non commissioned officers and men of the regiment or Corps.
            2nd—The three general returns already mentioned for the Infantry.
            3rd—An exact return of the stores present with the regiment.
            4th—A return of the horse equipage.
            5th—A return of the Arms like that of Infantry.
          
          
            Artillery
            Is to send immediately—
            1st—A return of the officers, non commissioned officers, music Matrosses and Waiters.
            2nd—The three general returns similar to those of the Infantry and Cavalry.
            From the moment these orders are communicated, no regiment or corps, unless by special orders from Head Quarters, is to receive from, or deliver, any Articles into the Military stores, ’till the returns have been examined & orders given with regard to the distribution.
            Many unfair certificates having been given to soldiers by officers who have been dismissed, or who have otherwise left the service, by changing the time of inlistment, from “During the War” to “Three years”—In making the returns here required, where the original inlistments are not to be found, the Muster-Roll must be the Criterion.
            
            
          
         